                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                     Plaintiff,             )              Case No. 4:03CR3100
                                            )
              v.                            )
                                            )
TIMOTHY S. DEGARMO,                         )                     ORDER
                                            )
                     Defendant.             )
                                            )

        I have received a motion under the First Step Act from the defendant. With that in
mind,

        IT IS ORDERED that:

        (1)   The Federal Public Defender is appointed to represent Timothy S. DeGarmo.

      (2)    The Clerk shall provide Federal Public Defender David Stickman, Supervisory
AUSA John Higgins and Supervisory USPO Kelly Nelson with a copy of this order and the
defendant’s motion.

       (3)      Mr. Nelson, or the person to whom he delegates the obligation, shall submit
and file in the court file: (A) a Worksheet or (B) such other response as may be appropriate.

       (4)   No later than August 19, 2019, counsel for the government and counsel for
the defendant shall advise me regarding their positions respecting the motion.

      (5)     The Clerk shall mail a copy of this order to the defendant at his last known
address.

        DATED this 29th day of August, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
